In the United States Court of Federal Claims
                                          No. 20-1808C
                                     Filed: October 14, 2021


    DAVID DIAZ,

                     Plaintiff,

    v.

    THE UNITED STATES,

                     Defendant.


Alfred Truesdell, Truesdell Law, DeLand, FL, for Plaintiff.

Joseph A. Pixley, Trial Attorney, Steven J. Gillingham, Assistant Director, Martin F. Hockey, Jr.,
Acting Director, Brian M. Boynton, Acting Assistant Attorney General, Commercial Litigation
Branch, Civil Division, United States Department of Justice, with Wendy Harris, Of Counsel,
Attorney, Commercial and Appellate Division, U.S. Postal Service, Washington, D.C., for
Defendant.

                         MEMORANDUM OPINION AND ORDER

TAPP, Judge.

        The designation between employee and independent contractor is not always clear. In this
contract case, Plaintiff, David Diaz (“Mr. Diaz”), insists that he was misclassified as an
independent contractor by the United States Postal Service (“USPS”). Mr. Diaz alleges that this
misclassification caused a litany of issues related to his workload and compensation. (Tr. Compl.
at 1, ECF No. 31). He now seeks redress for allegedly uncompensated overtime work. (Tr.
Compl. at 8–9, 10, 12, 14). Before the Court is the United States’ Motion to Dismiss for lack of
subject matter jurisdiction and failure to state a claim. (Def.’s Mot., ECF No. 36). For the reasons
articulated below, the Court agrees with the United States that Mr. Diaz was not “misclassified”
as an independent contractor and his contract ultimately governs available relief. Therefore, the
Complaint must be DISMISSED in its entirety.

                                       I.    Background

       Mr. Diaz contracted with the USPS to deliver mail in rural areas of Florida beginning in
2005. (Tr. Compl. 1 at 32 (showing contract term beginning July 1, 2005)). Per the Contract


1
 Mr. Diaz’s Transfer Complaint is accompanied by two exhibits but was filed as a single
document. The ECF system consecutively paginated the exhibits as a continuation of the
Delivery Service (“CDS”) agreement, “suppliers” are not designated as employees, but instead
are independent contractors compensated based on the delivery trips made each day. (See Def.’s
Mot. Ex. A at A1–A5, A7 (¶ 11 (f)(i))). In fact, the contract expressly states that an employee of
the USPS cannot be a supplier, noting: “[p]ersons ineligible to become suppliers include: (1)
Employees of the [USPS].” (Def.’s Mot. Ex. A at A7 (¶ 11 (f)(i))). Mr. Diaz is named as the
“supplier” in the contract and relevant amendments of record. (Def.’s Mot. Ex. A at A1; see also
Tr. Compl. at 16–32).

         Compensation under Mr. Diaz’s contract is not dependent on hours worked, but rather on
mailboxes serviced. Per his original contract, Mr. Diaz earned an annual salary of $29,351.59
and delivered mail to 342 mailboxes from July 1, 2005 to March 31, 2009. (Id.). 2 Once that term
elapsed, Mr. Diaz renewed his contract, agreeing to an immediate extension from April 1, 2009
to March 31, 2015. (Id. at 29). On January 19, 2012, the contracting officer mailed Mr. Diaz a
letter acknowledging that a salary increase commensurate to the increase in work was necessary.
(Id. at 24). This is officially reflected by a contractual amendment showing an enhanced salary of
$41,823.62 for the delivery of mail to 426 mailboxes. (Id. at 29). Before a second renewal, the
USPS again amended Mr. Diaz’s contract, assigning a new salary of $63,606.96 for delivery to
745 mailboxes. (Id. at 23). This amendment was to take effect at the close of business on March
31, 2015, the controlling contract’s expiration date. (Id.). Thereafter, Mr. Diaz and the USPS
renewed the contract until March 31, 2019. (Id. at 19). That contract was further amended on
May 1, 2017; the amendment increased Mr. Diaz’s pay to $66,049.87 and assigned a new
expiration date of March 31, 2021. (Id. at 16). Notably, the number of mailboxes to be serviced
remained unchanged. (Id.).

        On November 9, 2018, counsel for Mr. Diaz sent a letter to Deputy Managing Counsel
for the USPS, alleging that, as the population grew in rural areas of Osceola County, Florida, the
number of mailboxes Mr. Diaz had to service increased without a proportional raise in wages.
(See Tr. Compl. at 40). Mr. Diaz further asserted that he was misclassified as an independent
contractor and treated as an employee, thus he should be entitled to overtime pay and other
protections under the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq.,
(“FLSA”) and the Florida Minimum Wage Act. (See id. at 41). Litigation followed. (See Compl.,
ECF No. 1).

        On September 9, 2019, Mr. Diaz filed a Complaint against the USPS in the Middle
District of Florida. 3 (Id.). Mr. Diaz brought four claims: Count I (Breach of Contract), Count II

Transfer Complaint; the substance of the claims comprises the first 15 pages of the document
and the exhibits can be found on pages 16–42. The Court will cite to the exhibits using the
consecutive pagination assigned by the ECF system rather than exhibit identifiers.
2
 The timeline recounted here is drawn from Mr. Diaz’s exhibits to the Transfer Complaint.
However, the Court notes two caveats. First, the documents attached are predominantly
amendments to underlying contracts and not the underlying contracts themselves. (See Tr.
Compl. at 16–39). Second, the exhibits are incredibly obscured, low-quality images, and thus
difficult to read at times. However, the timeline and early contract terms are not integral to the
outcome of this Opinion and are included solely for illustrative purposes.



                                                  2
(Quantum Meruit), Count III (Unpaid Overtime and Minimum Wages under the FLSA), and
Count IV (Unpaid Minimum Wage under the Florida Minimum Wage Act). (Compl. 6–14). On
February 13, 2020, the parties consented to confer jurisdiction to a U.S. Magistrate Judge, (ECF
No. 15), which was granted on February 18, 2020, (ECF No. 18). In response to Mr. Diaz’s
claims, the USPS moved to dismiss Count I and Count II for lack of subject matter jurisdiction,
further arguing that Mr. Diaz did not abide by the terms delineated in the Contract Disputes Act
(“CDA”). (ECF No. 20). On June 26, 2020, United States Magistrate Judge Embry J. Kidd
granted in part and denied in part the USPS’s Motion to Dismiss. (ECF No. 21). The Motion was
granted to the extent that the case be transferred in total to the Court of Federal Claims pursuant
to 28 U.S.C. § 1292(d)(4)(B). (Id.).

                                       II.   Discussion

        Mr. Diaz’s Transfer Complaint mirrors his original Complaint: Count I (Breach of
Contract), Count II (Quantum Meruit), Count III (Unpaid Overtime and Minimum Wages), and
Count IV (Unpaid Minimum Wage). (Tr. Compl. at 6–14). Before the Court is the United States’
Motion to Dismiss Mr. Diaz’s Counts I, III, and IV pursuant to RCFC 12(b)(1), lack of subject
matter jurisdiction, and claims II and III pursuant RCFC 12(b)(6), failure to state a claim for
which relief can be granted. (Def.’s Mot. at 8–16). The Court addresses each argument in turn.
Ultimately, the Court agrees that Mr. Diaz was not misclassified as an independent contractor
and finds that his claims are not properly before this Court. Thus, the Transfer Complaint is
dismissed.

         A. Standard of Review

        Under RCFC 12(b)(1), the burden of establishing subject matter jurisdiction rests with
the plaintiff, who must do so by a preponderance of the evidence. Lujan v. Defenders of Wildlife,
504 U.S. 555, 561 (1992); Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed.
Cir. 1988). This Court’s jurisdiction to entertain claims and grant relief depends on the extent to
which the United States has waived sovereign immunity. United States v. Testan, 424 U.S. 392,
399 (1976). When faced with a motion to dismiss for lack of subject matter jurisdiction pursuant
to RCFC 12(b)(1), the Court must assume that all undisputed facts alleged in the complaint are
true and draw all reasonable inferences in the plaintiff’s favor. Scheuer v. Rhodes, 416 U.S. 232,
236 (1974); see also Henke v. United States, 60 F.3d 795, 797 (Fed. Cir. 1995). Moreover, the
Court may look to evidence outside of the pleadings to ascertain the propriety of its exercise of
jurisdiction over a case. Rocovich v. United States, 933 F.2d 991, 994 (Fed. Cir. 1991), aff’d in
relevant part, Martinez v. United States, 281 F.3d 1376 (Fed. Cir. 2002).

        A motion to dismiss for “failure to state a claim upon which relief can be granted” is
appropriate under RCFC 12(b)(6) only “when the facts asserted by the claimant do not entitle [it]
to a legal remedy.” Lindsay v. United States, 295 F.3d 1252, 1257 (Fed. Cir. 2002). Like motions
based on RCFC 12(b)(1), in considering a motion to dismiss for failure to state a claim, the Court
“must accept as true all of the allegations in the [pleading]” and “must indulge all reasonable
inferences in favor of the nonmovant.” Sommers Oil Co. v. United States, 241 F.3d 1375, 1378
(Fed. Cir. 2001). For a claim to be properly stated, the pleading “must contain sufficient factual

3
    M.D. Fla. Case No. 19-cv-01482.


                                                 3
matter, accepted as true, to state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal,
556 U.S. 662, 678, (2009). However, “[t]hreadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.” Id. (citing Bell Atl. Corp. v. Twombly,
550 U.S. 544, 555, (2007)). Therefore, only a pleading that states a plausible claim for relief
survives a motion to dismiss. Ashcroft, 556 U.S. at 678. “Determining whether a complaint states
a plausible claim for relief [is] a context-specific task that requires the reviewing court to draw
on its judicial experience and common sense.” Id. at 679.

        B. Mr. Diaz was properly classified as an independent contractor.

         By Mr. Diaz’s own admission, “[t]he classification of Diaz as a contractor when he
performed essentially the same tasks as employee mail carriers is at the heart of all of the issues
in this case.” (Pl.’s Resp. at 2, ECF No. 37). Consequently, addressing the merits of the United
States’ Motion requires the Court to find that Mr. Diaz was unquestionably an independent
contractor. The Court therefore begins by discussing the distinction between an employee and an
independent contractor for the federal government.

        Mr. Diaz alleges that he was classified as an independent contractor, despite being
regulated as an employee, and should therefore be reclassified and entitled to protections under
the FLSA. (See generally Tr. Compl.). The FLSA imposes minimum wage, overtime, and
record-keeping requirements for the protection of employees. See 29 U.S.C. §§ 206(a) (minimum
wage), 207 (overtime), 211(c) (record-keeping). Congress enacted the FLSA “to protect all
covered workers from substandard wages and oppressive working hours, ‘labor conditions [that
are] detrimental to the maintenance of the minimum standard of living necessary for health,
efficiency and general well-being of workers.’” Barrentine v. Ark.-Best Freight Sys. Inc., 450
U.S. 728, 739 (1981) (quoting 29 U.S.C. § 202(a)). The FLSA applies only to employees. With
respect to who constitutes as an employee, “[t]he [FLSA] itself provides little guidance on the
term’s meaning. It defines an employee as ‘any individual employed by an employer. . ..’”
Steelman, 473 F.3d at 128 (quoting 29 U.S.C. § 203). Whether Mr. Diaz is an “employee” of the
USPS is a legal question, not a “factual allegation.” Berry v. United States, 27 Fed. Cl. 96, 100
(1992) (“[T]he rights of civilian and military public employees against the Government do not
turn on contract doctrines, but are matters of legal status.”). Therefore, a plaintiff cannot assert
by merely pleading, in a conclusory fashion, that he has employee status. Twombly, 550 U.S. at
555 (holding that in ruling upon an RCFC 12(b)(6) motion, the Court must accept as true the
undisputed factual allegations in the complaint).

         In considering his classification, Mr. Diaz urges the Court to ignore the appointment
requirement and implement the “economic realities” test utilized by the other federal courts.
(Pl.’s Resp. at 8). Under that test, to determine whether an individual or entity is an employer,
the court considers whether the alleged employer: “(1) possessed the power to hire and fire the
employees, (2) supervised and controlled employee work schedules or conditions of
employment, (3) determined the rate and method of payment, and (4) maintained employment
records.” Williams v. Henagan, 595 F.3d 610, 620 (5th Cir. 2010). However, the use of the
economic realities test, or any balancing test for that matter, would be a misapplication of the law
as it relates to federal employees.




                                                   4
        Employees of federal agencies are uniquely situated in that they serve by appointment.
See Chu v. United States, 773 F.2d 1226, 1229 (Fed. Cir. 1985); see also Darden v. United
States, 18 Cl. Ct. 855, 859 (1989). In determining whether an employer-employee relationship
exists, prior courts have referred to the rules of federal employment. 39 U.S.C. § 1001(a); see
also Wade v. United States, 136 Fed. Cl. 232, 244 (2018) (“the court looks to the relevant
statutory language and implementing regulations, as well as to the hiring documents,” to
determine the type of federal employment at issue.). Section 1001(a) of Title 39 states that the
“Postal Service shall appoint all officers and employees of the Postal Service.” 39 U.S.C. §
1001(a) (emphasis added). Thus, one can only become a USPS “employee” by “appointment.” 4

        The Federal Circuit imposes a “well-established principle that, absent specific legislation,
federal employees derive the benefits and emoluments of their positions from appointment rather
than from any contractual or quasi-contractual relationship with the government.’” Harrison v.
United States, 120 Fed. Cl. 533, 544–45 (2015) (internal citations omitted); accord Adams v.
United States, 391 F.3d 1212, 1221 (Fed. Cir. 2004) (“Like all federal employees, Appellants
served by appointment. The terms of their employment and compensation, consequently, were
governed exclusively by statute, not contract.”). Courts have often refused to give effect to
government-fostered expectations that might have otherwise formed the basis for a contract in
the private sector. See Kizas v. Webster, 707 F.2d 524, 535 (D.C. Cir. 1983) (finding that
promises of extra compensation in exchange for extra services did not create a contract). Thus,
“questions raised [regarding] the scope of employer/employee definitions under the [FLSA], and
the proper interpretation of the . . . test for distinguishing employees from independent
contractors, are beside the point.” Guevara v. INS, 954 F.2d 733, 733 (Fed. Cir. 1992)
(unpublished table decision)

        Mr. Diaz does not allege that he was “appointed” to the USPS pursuant to 39 U.S.C. §
1001(c). Mr. Diaz argues that irrespective of not being appointed, he was treated as, and his
performance is comparable to that of, an employee at the USPS. (Tr. Compl. at 2). Mr. Diaz
asserts that the level of control the USPS exerted is analogous to what an employee would
experience. (Id.). Each argument Mr. Diaz advances may have been relevant if the dispute at
hand was not against a federal agency. Mr. Diaz has not alleged facts showing that he was
“appointed” to the USPS, and accordingly, he has not alleged sufficient facts to overcome the
presumption that he is not an independent contractor. 39 U.S.C. § 1001(a); Chu, 773 F.2d at
1229; Watts, 814 F.2d at 1578; Horner v. Acosta, 803 F.2d 687, 693–94 (Fed. Cir. 1986).
Further, based on the amendments attached to Mr. Diaz’s Complaint, he executed multiple
agreements over the course of several years containing the apparent mutual understanding that he
was an independent contractor. Land v. Dollar, 330 U.S. 731, 735 n.4 (when a question of
jurisdiction is raised, either by a party or by the court on its own motion, “the court may inquire,
by affidavits or otherwise, into the facts as they exist.”); see also Rocovich, 933 F.2d 994.

       Because Mr. Diaz was never appointed as a federal employee and does not otherwise
plead any basis entitling him to the status as a federal employee, the Court finds that he was
properly designated as an independent contractor. Based on the foregoing, Mr. Diaz’s arguments

4
 There is one exception to this rule in that the USPS “may hire individuals as executives under
employment contracts.” See 39 U.S.C. § 1001(c) (emphasis added). That exception is irrelevant
here.


                                                 5
are unsupported by the law. Against this backdrop, the Court will turn to the merits of the United
States’ Motion to Dismiss.

       C. The Court lacks jurisdiction over Count I of Mr. Diaz’s Complaint.

        Based on the finding that Mr. Diaz was properly classified as an independent contractor,
the Court must look to his contract to determine his enforceable rights. The CDS contract
specifically invokes the CDA, (Def.’s Mot. Ex. A at A6), mandating that a contractor submit a
written claim to a contracting officer and to receive a final decision as a jurisdictional
prerequisite to filing suit in this Court. 41 U.S.C. § 7103(a)(1)–(2). The United States asserts that
this Court lacks jurisdiction because Mr. Diaz failed to submit a written claim to a contracting
officer prior to this suit, and, thus, did not receive a final decision. (Def.’s Mot. at 8–11). In
response, Mr. Diaz does not dispute that he did not submit a claim. Instead, he again tethers his
argument to his alleged misclassification as an independent contractor. (Pl.’s Resp. at 10). That
argument is unavailing.

       The CDA applies to certain types of contracts with the Federal Government, including
contracts for the procurement of services. 41 U.S.C. § 7102(a)(2). The CDA provides a
procedure for resolving any “claim by a contractor . . . relating to a contract[.]” 41 U.S.C. §
7103(a)(1). Actions brought before the Court of Federal Claims under the CDA must be based on
the same claim previously presented to and denied by the contracting officer. Scott Timber Co. v.
United States, 333 F.3d 1358, 1365 (Fed. Cir. 2003).

        Under the CDA, a contractor must first file a written claim with the relevant contracting
officer. 41 U.S.C. § 7103. Claims above $100,000 must be certified. Id. Upon receiving a final
decision, or if a final decision is not made within the required period, a USPS contractor may
then appeal the denial of his or her claim to the USPS Board of Contract Appeals or this Court.
41 U.S.C. §§ 7105(d), 7104(b)(1). The failure of a USPS contractor to comply with these
specific administrative presentment requirements of the CDA is enough to strip this Court of
jurisdiction. See Embiata v. United States, 135 Fed. Cl. 213, 218 (2017). “When the [CDA]
applies, it provides the exclusive mechanism for dispute resolution; the [CDA] was not designed
to serve as an alternative administrative remedy, available at the contractor’s option.” Dalton v.
Sherwood Van Lines, Inc., 50 F.3d 1014, 1017 (Fed. Cir. 1995). Furthermore, the Court of
Federal Claims has long held that claims relating to breach of contract and overall contract
management or administration “must be brought under the CDA.” See Diversified Maint. Sys.,
Inc. v. United States, 103 Fed. Cl. 431, 435 (2012) (citing Dalton, 50 F.3d at 1017).

        Mr. Diaz’s CDS contract specifically invokes, and is therefore governed by, the CDA, 41
U.S.C. § 7103 et seq. (Def.’s Mot. Ex. A at A1). In this action, he seeks to recover
“approximately $110,000.” (Tr. Compl. at 42). Under the CDA, for claims over $100,000 such
as this one, a contractor is required to first submit a written, certified claim to a contracting
officer and to receive a final decision as a jurisdictional prerequisite to filing suit in the Court of
Federal Claims. 41 U.S.C. § 7103. Thus, for Mr. Diaz’s claim to succeed, it must conform to the
requirements of the CDA.

      Mr. Diaz argues that, should the CDA apply to his contract, the letter sent from to Deputy
Managing Counsel for the USPS would qualify as a claim for purposes of the CDA. (Pl.’s Resp.


                                                   6
at 6). The Court disagrees. Although the CDA does not define the term “claim,” the Federal
Circuit has adopted the definition in the Federal Acquisition Regulation (“FAR”). See, e.g., H.L.
Smith, Inc. v. Dalton, 49 F.3d 1563, 1564–65 (Fed. Cir. 1995). The FAR generally defines a
claim as “a written demand or written assertion by one of the contracting parties seeking, as a
matter of right, the payment of money in a sum certain, the adjustment or interpretation of
contract terms, or other relief arising under or relating to the contract.” 48 C.F.R. § 2.101. There
is no requirement in the CDA that a contractor's “claim” be submitted in any particular form or
use any particular wording. All that is required is that the contractor submits in writing to the
contracting officer, or an authorized representative of the contracting officer, a clear and
unequivocal statement that gives the government representative adequate notice of the basis and
amount of the claim. See Sarang Corp. v. United States, 76 Fed. Cl. 560 (2007).

        Per 48 C.F.R. § 1942.202-70, contracting officers may designate “an appropriately
qualified Government employee to act as the Authorized Representative of the Contracting
Officer (AR/CO).” The FAR further dictates that “such designation shall apply to a single
contract, must be in writing, and shall define the scope and limitations of the [authorized
representative]’s authority.” § 1942.202-70. Mr. Diaz has not alleged that the individual who
received Mr. Diaz’s letter is an authorized representative and has not shown a writing which
would substantiate that claim. Thus, the Court cannot find that counsel for the agency is an
authorized representative under the requirements of the FAR. Further, the communication sent
from his counsel lacks the requisite certification for claims over $100,000. And so, even if
Deputy Managing Counsel were an authorized representative, the claim would still miss the
mark required under the CDA.

        Finding that Mr. Diaz was an independent contractor takes the wind out of his proverbial
sails. To confer jurisdiction, Mr. Diaz must comply with the requisites of the CDA, but he did
not. Thus, the Court lacks jurisdiction to entertain Mr. Diaz’s breach of contract claim, and it
must be dismissed. See Raytheon Co. v. United States, 747 F.3d 1341, 1353 (Fed. Cir. 2014).

       D. Count II of Mr. Diaz’s Complaint fails to state a claim.

         Related to his breach claim, Mr. Diaz brings a claim in quantum meruit, generally
incorporating the same factual allegations relied upon to support his breach of contract claim.
(See Tr. Compl. ¶ 26 (Count I Breach of Contract) (incorporating ¶¶ 1–6, 9–16, 18, 23–25), ¶ 49
(Count II Quantum Meruit) (incorporating same)). The United States argues that Mr. Diaz’s
claim in quantum meruit should be dismissed because he has an express, valid contract, and thus
fails to rise to the level of a claim for which relief can be granted. (Def.’s Mot. 14–17).
Countering this, Mr. Diaz reiterates the same arguments against dismissal of the breach claim,
summarily stating that the “CDA does not apply to employees,” and the “same argument would
apply to [his] quantum meruit claim in Count II.” (See Pl.’s Resp. at 3). Mr. Diaz fails to
expound on that reasoning to any meaningful degree. The Court agrees with the United States.

        The elements of an implied-in-fact contract are identical to those of an express contract.
See Trauma Serv. Grp. v. United States, 104 F.3d 1321, 1325 (Fed. Cir. 1997). To establish the
existence of an implied-in-fact contract, the following elements must be present: (1) mutuality of
intent to contract; (2) consideration; (3) “lack of ambiguity in offer and acceptance;” and (4) that
the “government representative whose conduct is relied upon [has] actual authority to bind the


                                                 7
government in contract.” Lewis v. United States, 70 F.3d 597, 600 (Fed. Cir. 1995) (citation
omitted). Moreover, a contract is implied-in-fact if it is founded upon a meeting of the minds.
Trauma Serv. Group, 104 F.3d at 1326. The parties’ tacit understanding is inferred from the
conduct of the parties in light of the surrounding circumstances. Id. One who enters into an
agreement with the United States “takes the risk of accurately ascertaining the authority of the
agents who purport to act for the Government, and this risk remains with the contractor even
when the Government agents themselves may have been unaware of the limitations on their
authority.” Id. at 1325 (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384 (1947)). If a
contract is unenforceable against the Government, “it is only fair and just that the Government
pay for . . . services rendered and accepted under it.” Gould, Inc. v. United States, 67 F.3d 925,
930 (Fed. Cir. 1995).

         This Court has jurisdiction over quantum meruit recovery when a contractor provides
goods or services to the government in good faith under an express contract, but that contract is
later rescinded for invalidity. See United States v. Amdahl, 786 F.2d 387, 393 (Fed. Cir. 1986);
see also Int'l Data Prod. Corp. v. United States, 492 F.3d 1317, 1325 (Fed. Cir. 2007); United
Pac. Ins. Co., 464 F.3d at 1329–34. By asserting a claim for breach of contract and relying on the
same operative facts for a claim in quantum meruit, Mr. Diaz recognized the contract’s validity.
Thus, the Court finds that Mr. Diaz has a valid contract with the USPS—a fact that precludes a
quantum meruit claim.

         “[O]nly a [pleading] that states a plausible claim for relief survives a motion to dismiss.”
Ashcroft, 556 U.S. at 678. Recovery in quantum meruit is based upon a contract implied in law.
See Perri v. United States, 340 F.3d 1337, 1343 (2003). Establishing that Mr. Diaz was not
misclassified as an independent contractor, the Court finds that he was operating under a valid,
express contract. There is no explicit claim that the contract was invalid, only that Mr. Diaz was
unsatisfied with its terms. Because Mr. Diaz does not articulate that his contract with the USPS
was void, invalid, or rescinded, to invoke the “contract invalidity” exception that would sustain a
quantum meruit claim, the Court dismisses Count II for failure to state a claim upon which relief
can be granted. See Int’l Data Prods. Corp., 492 F.3d 1325–26 (Fed. Cir. 2007).

       E. Count III of Mr. Diaz’s Complaint fails to state a claim.

        The United States argues that Mr. Diaz’s FLSA claim should be dismissed because it was
filed outside of the Statute of Limitations. (Def.’s Mot. at 12–13). Mr. Diaz counters that the
United States’ argument is premature because the parties have not engaged in discovery and
could not know which contract would be controlling here. (Pl.’s Resp. at 9). However, the Court
need not address this argument in-depth, as it is disposed of by the holding that Mr. Diaz is an
independent contractor.

       Congress enacted the FLSA “to protect all covered workers from substandard wages and
oppressive working hours, ‘labor conditions [that are] detrimental to the maintenance of the
minimum standard of living necessary for health, efficiency, and general well-being of
workers.’” Barrentine, 450 U.S. 739 (footnote omitted) (quoting 29 U.S.C. § 202(a)). Under the
FLSA, only employees are entitled to overtime and minimum-wage compensation. See, e.g.,
Rutherford Food Corp. v. McComb, 331 U.S. 722, 726–30 (1947). Relevant to Mr. Diaz, it is
well-settled that independent contractors do not enjoy FLSA’s protections. See Rutherford, 331


                                                  8
U.S. 729. Based on the finding that Mr. Diaz was properly characterized as an independent
contractor and not an employee, the Court finds that the FLSA does not apply. As such, Count III
fails to state a claim on which relief may be granted and must be dismissed.

       F. The Court lacks jurisdiction over Count IV of Mr. Diaz’s Complaint.

        Relatedly, the United States argues that Mr. Diaz’s related minimum wage claim based
on Florida State Law should be dismissed because this Court does not have jurisdiction over
state law claims. (Def.’s Mot. at 11). Mr. Diaz disagrees and argues that, should this Court not
have jurisdiction, the state law claim should instead be transferred back to Florida. (Pl.’s Resp. at
3).

         This case was transferred, in its entirety, pursuant to 28 U.S.C. § 1631. (ECF No. 21 at 7–
8, n.4). Section 1631 provides:

          Whenever a civil action is filed in a court as defined in section 610 of this
          title or an appeal . . . and that court finds that there is a want of jurisdiction,
          the court shall, if it is in the interest of justice, transfer such action or appeal
          to any other such court . . . in which the action or appeal could have been
          brought at the time it was filed or noticed, and the action or appeal shall
          proceed as if it had been filed in or noticed for the court to which it is
          transferred.

28 U.S.C. § 1631 (emphasis added). Notably, though there was a partial Motion to Dismiss the
state law claim pending before the Middle District of Florida, the District Court sua sponte
transferred the state law claim to the Court of Federal Claims. The transferring judge stated that
“for the sake of judicial economy and efficiency, the entire action should be transferred to the
Court of Federal Claims.” (ECF No. 21 at 9). However, though it seems logical to bind the FLSA
and Florida claims together, it was not permissible under this Court’s jurisdictional requirements.

        Per 28 U.S.C. § 1367, district courts can exercise supplemental jurisdiction over related
state law claims. However, Section 1367 does not confer supplemental jurisdiction upon the
Court of Federal Claims. See Hall v. United States, 69 Fed. Cl. 51, 57 (2005); see also Trek
Leasing, Inc. v. United States, 62 Fed. Cl. 673, 678 (2004) (holding that 28 U.S.C. § 1367
applies only to federal district courts.). The Court of Federal Claims has limited jurisdiction over
“claim[s] against the United States founded either upon the Constitution, or any Act of Congress
or any regulation of an executive department, or upon any express or implied contract with the
United States, or for liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C.
§ 1491(a). Thus, Mr. Diaz’s claim based on state law has no place before this Court.

        It appears that this claim was transferred in error, thereby producing understandable
confusion. Pursuant to the Tucker Act and acknowledging that the federal courts do not have
original jurisdiction over state law claims, this Court agrees with the United States in that it does
not have jurisdiction to entertain Count IV of Mr. Diaz’s Transfer Complaint. Even so,
transferring Mr. Diaz’s single claim back to Florida would be futile. To establish the state law
claim, Mr. Diaz asserts identical facts to his FLSA claim. (Cf. Tr. Compl. at 10–12 with 12–14).
The success of either claim requires a finding that Mr. Diaz was an employee, which he was not.



                                                   9
Because he has failed to bring a cognizable claim under the FLSA, the claim based on identical
facts and basic requirements also fails, therefore transfer would be futile. See Pollack v. United
States, 498 F. App’x 19 (Fed. Cir. 2012) (affirming Court of Federal Claims’ decision not to
transfer case over which it lacked jurisdiction when transfer would be futile).

        Because this Court cannot exercise supplemental jurisdiction over state law claims, it
lacks jurisdiction to hear Mr. Diaz’s state law claim. Based on the finding that the FLSA does
not apply, transfer based on similar arguments would be futile and Count IV of Mr. Diaz’s
Complaint must be dismissed.

                                      III.   Conclusion

       The Court holds that Mr. Diaz was properly classified as an independent contractor.
Thus, Mr. Diaz cannot establish that his claims are properly before the Court. Therefore, Mr.
Diaz’s Complaint must be DISMISSED in its entirety.

       The Clerk is directed to enter judgment accordingly.

       IT IS SO ORDERED.


                                                                     s/  David A. Tapp
                                                                     DAVID A. TAPP, Judge




                                                10